Citation Nr: 1625385	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  09-10 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the cervical spine C4-6.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1959 to September 1961, and from September 1990 to May 1991.  He also has National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

The Veteran testified at a Travel Board hearing in June 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the electronic record.

In September 2013 and January 2015, the Board remanded the Veteran's claim for additional development.  The matter is now back before the Board.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from September 2008 to December 2013 and the hearing transcript from the June 2013 Travel Board hearing.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, for the entire period on appeal, the Veteran's degenerative joint disease of the cervical spine C4-6 is manifested by constant neck pain with guarding severe enough to result in abnormal spinal contour, but is not shown to have been manifested by forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine; or, incapacitating episodes of intervertebral disc syndrome having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, for the entire period on appeal, the criteria for a 20 percent rating, but no higher, for degenerative joint disease of the cervical spine C4-6 have been met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003-5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claim in January 2015 for additional evidentiary development.  In particular, the Board instructed the AOJ to obtain updated VA treatment records since June 2011; obtain outstanding Social Security Administration (SSA) disability records; and schedule the Veteran for a VA examination in order to determine the current level of severity of his cervical spine disability.  

The AOJ obtained the updated VA treatment records as requested.  In April 2015, the AOJ requested the Veteran's SSA disability records; that same month, the SSA responded that the records had been destroyed.  In June 2015, the AOJ notified the Veteran that his SSA records could not be located and requested that the Veteran submit any relevant documents in his possession.  The Veteran did not submit any information regarding his SSA disability benefits.  In April 2015, the Veteran was afforded a VA examination for his cervical spine disability.  The examination report contained all findings requested by the Board.  The AOJ readjudicated the Veteran's claim in a June 2015 supplemental statement of the case (SSOC).  
	
Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The RO provided pre-adjudication VCAA notice by letters dated in December 2006 and December 2008.

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

It also appears that, although the Veteran is in receipt of SSA benefits, his SSA records were destroyed.  As noted above, in April 2015, the AOJ requested the Veteran's SSA disability records; that same month, the SSA responded that the records had been destroyed.  In June 2015, the AOJ notified the Veteran that his SSA records could not be located and requested that the Veteran submit any relevant documents in his possession.  The Veteran did not submit any information pertaining to his SSA disability records.  Having reviewed the record, the Board concludes that it is reasonably certain that the Veteran's SSA records no longer exist and further efforts to attempt to obtain them would be futile.

Additionally, during the appeal period, the Veteran was afforded VA examinations in January 2007, January 2009, and April 2015.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Specifically, these examination reports contain sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Increased Rating - Cervical Spine Disability

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

As the issue on appeal is for a higher rating, consideration of whether the criteria for the current rating is met is not necessary and the analyses below will focus on whether the Veteran meets the criteria for the next higher rating for his degenerative joint disease of the cervical spine C4-6.  

In this case, the Veteran is assigned a 10 percent rating for degenerative joint disease of the cervical spine C4-6, pursuant to a hyphenated diagnostic code under 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5242.  Hyphenated diagnostic codes are used when a rating under one code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  The Board notes that Diagnostic Code 5242 pertains to degenerative arthritis of the spine, which indicates that Diagnostic Code 5003 should also be considered.

Under Diagnostic Code 5003, arthritis is rated on the basis of the limitation of motion of the affected joint.  When the limitation of motion of the affected joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is applied to each affected major joint.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5003.  For the purpose of rating a disability from arthritis, the cervical vertebrae are considered a group of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f).

Diagnostic Code 5242 indicates that degenerative arthritis of the spine should be evaluated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees.  A 20 percent rating is assignable for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assignable for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assignable for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  

Also, any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

When rated based on incapacitating episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

	Factual Background 

Reviewing the relevant evidence of record, in a VA treatment record dated in December 2005, the Veteran complained of neck pain.  He rated his pain as a 7-8/10.  On examination of the neck, there was no tenderness or deformity of the neck.  The Veteran had minimally limited range of motion of the cervical spine.  Magnetic resonance imaging (MRI) of the cervical spine showed degenerative disc disease involving C3-4, C4-5, and C5-6 with no apparent cord compression.  The physician advised the Vetera to wear a soft cervical collar.  In February 2005, the physician noted a diagnosis of cervical spinal stenosis with paresthesias of the upper extremities.  The Veteran complained of intermittent and recurring neck pain, worse in the mornings.  He indicated that his neck pain was associated with muscle spasms and stiffness, but felt better as the day went on.  The Veteran rated his pain as 8/10 when ambulating at times.  The neurological examination was grossly normal.  X-ray imaging dated in February 2009 revealed moderate to multilevel degenerative disc disease of the cervical spine.

In a VA treatment record dated in September 2006, the Veteran complained of chronic neck pain.  He indicated that his neck pain had worsened.  He denied any radiculopathy of the upper extremities.  The physician advised the Veteran to continue treatment with Tizanidine.

On VA examination in January 2007, the Veteran complained of his neck being "tight, stiff and sore" all the time.  He indicated that he was in "constant pain" at a level of 7/10.  He indicated that the pain depended on what he was doing.  The Veteran noted that he was okay unless he moved around a lot.  He noted treatment with Zanaflex, which helped.  The Veteran reported interference with activities of daily living, such as cutting his grass.  The Veteran reported that the pain radiated into both shoulders.  He indicated that he used a brace during flare-ups.  He denied any incapacitating episodes over the last 12 months.  The Veteran indicated that the pain in the neck flared twice a month, increasing the intensity to 10/10.  The examiner noted that the Veteran's neck symptoms did not interfere with his job by history.  The Veteran reported that he was self-employed part-time as a truck driver.  

On examination, deep tendon reflexes were within normal limits for the bilateral upper and lower extremities.  There was no tenderness to percussion of the cervical spine.  Forward flexion was to 45 degrees with pain; extension was to 45 degrees with pain; left and right lateral flexion were to 45 degrees with pain; left and lateral rotation were to 80 degrees with pain.  There was no evidence of weakness, lack of endurance, fatigue, or incoordination with repetition of three.  Examination of the bilateral shoulders revealed normal curvature and equal hand grip bilaterally.  Muscle strength was 5/5 bilaterally.  Forward flexion was to 180 degrees bilaterally; abduction was to 180 degrees bilaterally; external rotation was to 90 degrees bilaterally; and internal rotation was to 90 degrees bilaterally.  There was no pain with range of motion or evidence of weakness, lack of endurance, fatigue, or incoordination with repetition of three bilaterally.  X-ray imaging of the cervical spine revealed minimal changes of degenerative osteoarthritis.

On VA examination in January 2009, the Veteran described diffuse, deep, and constant pain in the neck at an intensity level of 6/10 (moderate).  He denied any radiation of pain.  The Veteran reported treatment with pain medications, which provide some control of pain.  He described flare-ups multiple times a day.  He indicated that during flare-ups, the pain intensity level increased to 7-8/10.  The Veteran reported that any movement of the neck increased pain.  He noted relieving factors of rest and medication.  He denied any incapacitation.  Additional functional limitation was described as "minimal."  The Veteran noted numbness sometimes in the right hand.  He reported that he used a soft cervical brace periodically off and on for the last five years.  He denied any history of neck surgery.  With respect to the impact on activities of daily living, the Veteran indicated that his neck disability had slowed him down.  With respect to the impact on his occupation and driving, the Veteran indicated that he was retired and not working.  He noted that he could drive with minimal difficulty.

On examination, his gait was normal.  The cervical spine was tender to percussion.  Flexion was to 45 degrees with pain; extension was to 45 degrees with pain; left and right lateral flexion were to 45 degrees with pain; and left and right lateral rotation were to 80 degrees with pain.  Repetition of three produced increased pain, weakness, lack of endurance, fatigue, with no loss of range of motion.  Bilateral deep tendon reflexes were present.  There was no sensory, motor, or autonomic dysfunction in the upper limbs.  Muscle strength was 5/5 in the upper limbs.  There was no neurological deficit noted in the dermatomal segment from C1 to T1.  X-ray imaging of the cervical spine showed preserved alignment, with minimal narrowing and subtle spurs anteriorly.  A computed tomography (CT) scan of the cervical spine revealed stable degenerative disc space narrowing of C3 through C7 without bulging or herniated discs and continued slight narrowing of the right neural foramen at C4-5.  The examiner diagnosed degenerative disc disease.  The examiner indicated that the Veteran's level of disability was mild.

In a VA treatment record dated in February 2009, the Veteran complained of neck pain for several weeks.  On physical examination, there was no point tenderness.  The rest of the examination was negative.  The impression was neck pain.  The physician prescribed hydrocodone and Robaxin.  In March 2009, the Veteran again complained of neck pain.  The assessment was cervicalgia.  The physician renewed the hydrocodone prescription and referred the Veteran to physical therapy.

In his appeal on a VA Form 9 dated in March 2009, the Veteran indicated that he "could not move his neck like he was supposed to."  He also described a "great deal of pain."

In a VA treatment record dated in July 2010, the Veteran related that he had two injections to the neck that were beneficial.  He also indicated that he finds benefit with his neck brace.  He denied any new or progressive neurological or musculoskeletal issues.  In a subsequent July 2010 treatment record, the Veteran was referred for treatment of neck pain due to his cervical spondylosis.  On examination, muscle strength was within normal limits.  Cervical spine range of motion was grossly assessed as within functional to within normal limits.  The Veteran described neck pain on a scale of 4/10.  In June 2011, the Veteran complained of neck pain.  The physician noted normal range of motion of all joints.  There was no neurological deficit.

On VA examination for the lumbar spine in September 2011, the Veteran reported that he wore a cervical collar 15 days out of 30.

Outpatient treatment records from the Veteran's chiropractor (Dr. J. T.) showed treatment for pain and limitation of motion of the cervical spine.  However, these treatment records did not contain any qualitative information relating to the actual range of motion of the cervical spine.

In a VA treatment record dated in September 2011, the physician noted that the Veteran was wearing a soft neck collar.  In October 2011, although the Veteran was wearing a brace because of his neck discomfort, he indicated that he was able to bend his neck in all directions without any problems.  

In his Travel Board hearing dated in June 2013, the Veteran denied taking any pain medication for his cervical spine disability.  He described constant pain.  He denied radiation to the arms.  The Veteran testified that he used to drive a truck, but had not worked since approximately 1999.  He noted that he did not stop working solely due to his cervical spine disability, as there were other factors involved.

In July 2013, the Veteran reported chronic neck pain.  He refused pain medication.  MRI imaging dated in July 2013 showed ongoing degenerative disc disease at multiple levels.  In September 2013, the Veteran reported neck pain which increased with activity.  He indicated that his chiropractic treatment was the only helpful treatment.  There were no neurological or bowel/bladder deficits.  In October 2014, the Veteran reported chronic neck pain.  There were no neurological deficits.  The straight leg raising test was negative.  The Veteran refused pain medication and x-ray imaging.

On VA examination in April 2015, the examiner noted a diagnosis of degenerative disc disease of the cervical spine/intervertebral disc syndrome with myelopathy of the bilateral upper extremities.  The Veteran described diffuse, deep, and constant neck pain on a level of 6/10 usually (moderate pain).  He denied any radiation of pain.  He noted treatment with pain medications, which provides some control of pain.  The Veteran described flare-ups multiple times a day.  He noted that during flare-ups, the pain increased to 7-8/10.  The Veteran indicated that his pain had increased since his evaluation in 2009.  He noted that almost anything physical he does with his hands requires him to lie down for a while.  He noted that the pain was in his neck and shoulders.  He described daily flare-ups requiring rest.  He denied any hospitalization or bed rest per a physician in the last 12 months.  The Veteran indicated that his cervical spine disability prevented bending and lifting greater than five pounds.

Forward flexion was to 45 degrees; extension was to 30 degrees; right and left lateral flexion were to 30 degrees; right lateral rotation was to 75 degrees; and left lateral rotation was to 80 degrees, all with pain.  The examiner indicated that the Veteran's range of motion contributed to a functional loss, as the Veteran had problems looking upward or lifting above shoulder height.  The Veteran also described mild problems with over-the-shoulder evaluation when driving.  The examiner noted that although pain was noted on examination, it did not result in or cause functional loss.  There was no evidence of pain with weight bearing.  There was no objective evidence of localized tenderness or pain on palpation.  

The Veteran was able to perform repetitive use testing with at least three repetitions; there was additional loss of function or range of motion after three repetitions due to pain.  Post-repetitive flexion was to 45 degrees; extension was to 30 degrees; right lateral flexion was to 30 degrees; left lateral flexion was to 25 degrees; right lateral rotation was to 75 degrees; and left lateral rotation was to 80 degrees.   The examiner noted that pain significantly limited functional ability with repeated use over time.  The examiner indicated that in terms of range of motion, this functional loss resulted in flexion to 45 degrees; extension to 30 degrees; right lateral flexion to 30 degrees; left lateral flexion to 25 degrees; right lateral rotation to 75 degrees; and left lateral rotation to 80 degrees.

Although the examination was not performed during a flare-up, the examiner indicated that the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  The examiner indicated that pain significantly limited functional ability during flare-ups.  The examiner indicated that in terms of range of motion, this functional loss resulted in flexion to 45 degrees; extension to 30 degrees; right lateral flexion to 30 degrees; left lateral flexion to 25 degrees; right lateral rotation to 75 degrees; and left lateral rotation to 80 degrees.

The Veteran did not have muscle spasm or localized tenderness.  He had guarding which resulted in stiffness in presentation with abnormal spinal contour.  Muscle strength was 5/5.  The Veteran did not have muscle atrophy.  Deep tendon reflexes were 2+.  Sensation to light touch was normal.  Vibratory testing was normal.  The Veteran had radiculopathy; the examiner noted mild intermittent pain of the bilateral upper extremities involving the C5-6 nerve roots.  The examiner indicated that the severity of the bilateral radiculopathy was mild.  There was no ankylosis of the spine.  The Veteran did not have any other neurological abnormalities.  The examiner indicated that the Veteran had intervertebral disc syndrome; however, there were no episodes of acute signs and symptoms due to his intervertebral disc syndrome that required bed rest prescribed by a physician in the past 12 months.  The Veteran did not use any assistive devices as a normal mode of locomotion.  The examiner indicated that the Veteran's cervical spine disability impacted his ability to work.  The Veteran reported that it prevented him from lifting over five pounds.  He noted further that repetitive cranking of landing gear or opening large truck doors became very difficult.  He also indicated that when he was driving a bus, he was unable to lift luggage.

	Analysis

After review of the lay and medical evidence, the Board finds that, resolving any doubt in favor of the Veteran, his cervical spine disability more closely approximates the criteria for a 20 percent rating for the entire period on appeal.  In this regard, there is evidence showing guarding severe enough to result in an abnormal spinal contour, resulting from the constant pain associated with the cervical spine disability.  

An abnormal spinal contour is a symptom contemplated by the 20 percent rating when caused by muscle spasm or guarding as a result of the cervical spine disability.  Guarding is defined, in pertinent part, as shielding from harm or taking precaution.  See Webster's II New College Dictionary, 504 (3rd ed. 2008).  At the April 2015 VA examination, the Veteran reported diffuse, deep, and constant neck pain, and the VA examiner noted guarding which resulted in stiffness in presentation with abnormal spinal contour.  Although an abnormal spinal contour was not specifically noted in the prior examinations, the Veteran has consistently described constant neck pain resulting in pain during range of motion testing.  This pain has contributed to a functional loss, as the Veteran described problems looking upward, lifting above shoulder height, and with over-the-shoulder evaluation when driving.  

In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the disability picture associated with the cervical spine disability more closely approximates guarding severe enough to result in an abnormal spinal contour; therefore, a rating of 20 percent is warranted for the entire period on appeal.  However, the Board finds that a rating in excess of 20 percent is not warranted, because the evidence does not show ankylosis of the entire cervical spine; forward flexion limited to 15 degrees or less; or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

As enumerated above, in order to warrant a rating in excess of 20 percent, there must be the functional equivalent of limitation of flexion to 15 degrees or favorable ankylosis of the entire cervical spine.   See DeLuca, 8 Vet. App. at 202; 38 C.F.R. § 4.7.  In this case, limitation of flexion to 15 degrees or less or ankylosis has not been shown.  In this regard, throughout the entire period on appeal, at worst, the Veteran's forward flexion was to 45 degrees with pain at the end range of motion.  See January 2007 VA examination report, January 2009 VA examination report, and April 2015 VA examination report.  

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination.  See DeLuca, supra; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Here, the Board acknowledges that the Veteran has consistently reported flare-ups and functional limitation due to pain.  For example, in his January 2007 VA examination, the Veteran indicated that the pain in the neck flared twice a month, increasing the intensity to 10/10.  He indicated that he used a brace during flare-ups.  Moreover, in his January 2009 examination, the Veteran described flare-ups multiple times a day.  He indicated that during flare-ups, the pain intensity level increased to 7-8/10.  In his April 2015 examination, the Veteran described daily flare-ups requiring rest.  

However, the January 2007 examiner found that there was no evidence of weakness, lack of endurance, fatigue, or incoordination with repetition of three.  The January 2009 examiner described the Veteran's additional functional limitation as "minimal."  The examiner indicated that although repetition of three produced increased pain, weakness, lack of endurance, fatigue, there was no additional loss of range of motion.  Finally, the April 2015 examiner noted that although the examination was not performed during a flare-up, the examination was medically consistent with the Veteran's statements describing functional loss during flare-ups.  The examiner indicated that pain significantly limited functional ability during flare-ups and on repetition.  The examiner indicated that in terms of range of motion, this functional loss resulted in flexion to 45 degrees; extension to 30 degrees; right lateral flexion to 30 degrees; left lateral flexion to 25 degrees; right lateral rotation to 75 degrees; and left lateral rotation to 80 degrees.  Therefore, although the record shows decreased range of motion and pain on motion, none of the functional loss recorded is equivalent to forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Consequently, a higher rating is not warranted on this basis.

The Board notes that the Veteran has intervertebral disc syndrome.  However, the Veteran has consistently denied any incapacitating episodes requiring physician-prescribed bed rest.  In this regard, in the April 2015 VA examination report, the examiner indicated that the Veteran had intervertebral disc syndrome; however, there were no episodes of acute signs and symptoms due to his intervertebral disc syndrome that required bed rest prescribed by a physician in the past 12 months.  In his January 2007 and January 2009 VA examinations, the Veteran also denied any incapacitating episodes over the last 12 months.  Accordingly, there is no evidence of incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks which would result in an evaluation in excess of 20 percent for the period on appeal.

As to whether additional compensation for neurological impairment is warranted at any time during the appeal period, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  The Board observes that in a June 2015 rating decision, the RO granted separate 20 percent ratings for radiculopathy of the bilateral upper extremities, effective June 15, 2015.  The Veteran has not disagreed with the ratings assigned.  Additionally, prior to this effective date, there was no objective medical evidence of radiculopathy of the bilateral upper extremities.  Thus, separate ratings for the Veteran's neurological abnormalities have been granted, and that matter is not for consideration here.  Additionally, there have not been any other neurological findings, to include bladder or bowel impairment, during the appeal period.

The Board has also considered the Veteran's statements that describe his pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case; however, the Board finds that the objective medical findings by skilled professionals are more persuasive, which, as indicated above, do not support an increased rating higher than 20 percent for the entire period on appeal, for the service-connected degenerative joint disease of the cervical spine C4-6.

Accordingly, and resolving any doubt in favor of the Veteran, the Board finds that for the entire period on appeal, a 20 percent rating, but no higher, is warranted for the Veteran's degenerative joint disease of the cervical spine C4-6.  As the preponderance of the evidence is against the claim for a rating in excess of 20 percent, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected degenerative joint disease of the cervical spine C4-6.  The Veteran's complaints of constant neck pain were considered during range of motion testing performed during the course of the appeal.  Range of motion findings, to include consideration of Deluca factors such as pain and stiffness, are contemplated by the rating schedule.  The Board specifically considered the Veteran's complaints of neck pain and painful motion, as well as evidence of guarding severe enough to result in abnormal spinal contour, when awarding the 20 percent schedular rating for the entire period on appeal. These symptoms are contemplated in the schedular criteria for the current 20 percent schedular rating for the entire rating period.  The evidence does not show any incapacitating episodes or cervical spine ankylosis.  Radicular symptoms have been contemplated in separate 20 percent ratings.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service-connected for radiculopathy of the bilateral upper extremities and degenerative disc disease of the lumbar spine with spinal stenosis.  Neither the Veteran nor his representative has alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  As noted in the January 2015 remand, in September 2013, the Board found that the record raised the issue of entitlement to TDIU.  The Board therefore remanded the issue of entitlement to a TDIU for additional development.  However, in an October 2014 submission, the Veteran indicated that he never intended to claim entitlement to TDIU; he requested to withdraw this issue.  

Moreover, the Board finds that although the Veteran is not currently working, there is no suggestion, either from the Veteran or from the evidence itself, that the service-connected degenerative joint disease of the cervical spine C4-6 has a profound effect on his ability to work in and of itself.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.


ORDER

Entitlement to a 20 percent rating, but no higher, for degenerative joint disease of the cervical spine C4-6 is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


